Crump, P.,
delivered the opinion of the court.
This case came up from a judgment against the plaintiff in error, defendant in the trial court, in an action of assumpsit brought by John F. Graham, plaintiff in the trial court, to recover the sum of *441$663.30/, balance of the purchase price of a car of peaches shipped to Norfolk, and claimed to be due to the plaintiff.
This case arose out of the same circumstances as the case of Rountree-Holland and Company v. Graham, 144 Va. 145, 131 S. E. 193, recently decided by the Supreme Court of Appeals of Virginia, in which the plaintiff in error appealed from a judgment against it in favor of Graham, the plaintiff on the trial. The two cases were tried in the court below at the same time before the same jury, upon evidence taken as equally applicable to both cases, and necessarily requiring a verdict for the same party in each of the eases. Separate verdicts Avere rendered — for the plaintiff in each case — and separate judgments given. As the defendants in the cases were not the same, two writs of error were awarded.
The evidence in the two cases being the same, and the cases having been submitted to the jury upon one set of instructions, the questions raised in the appellate court by the bills of exceptions are identical.
The instant case is therefore ruled completely by the decision of the Supreme Court of Appeals in the case referred to.
The opinion in that case was handed down January 14, 1926, and the judgment of the lower court was reversed and judgment was entered by the appellate court, upon the evidence, for the defendant on the trial.
As the controversy between the parties in the instant case is finally disposed of by the opinion of the Supreme Court of Appeals, we will reverse this case before us and enter final judgment for the plaintiff in error, the defendant in the court below, the plaintiff in error to recover his costs in this Qourt.

Reversed.